DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/06/2022.
Applicant’s cancelation of claims 6-7 and 9 is acknowledged and no further examining is required.  Claims 1-5, 8, and 10-20 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 11-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (9,364,230)(referred to as Shelton) in view of reference Knodel et al. (7,918,376).
Regarding claim 1, Shelton disclose a surgical instrument (2400) comprising:
a handle assembly (2460, 2506) including a first lever (see figure 122 below), a second lever (see figure 112 below), and an actuating handle (2530);
a shaft (2402) extending distally from the handle assembly (2460, 2506) and having a distal end;
an articulating section (700) operably coupled to the distal end of the shaft (2402);
an end effector (1000) operably coupled to the articulating section (700);
a flexible drive rod (680) extending though the shaft (2402) and the articulating section (700) and having a proximal end and a distal end,
wherein the proximal end of the flexible drive rod (680) is operably coupled to the actuating handle (2530) of the handle assembly (2460, 2506) and the distal end of the flexible drive rod (680) is operably coupled to the end effector (1000), and
wherein actuation of the actuating handle (2530) causes actuation of the flexible drive rode (680); and
a first articulation cable (434A) and a second articulation cable (434B) extending through the shaft (2402),
wherein the first articulation cable (434A) having a proximal end operably coupled to the first lever (see figure 122 below) of the handle assembly (2460, 2506) and a distal end operably coupled to the articulation section (700), and
wherein the second articulation cable (434A) having a proximal end operably coupled to the second lever (see figure 122 below) of the handle assembly (2460, 2506) and a distal end operably coupled to the articulation section (700).
(Figure 55-57, 118-123 and Column 30 lines 47-51, Column 54 lines 43-67, Column 56 lines 36-55)
[AltContent: textbox (Second Lever)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (First Lever)][AltContent: textbox (Shelton)][AltContent: rect]
    PNG
    media_image1.png
    525
    675
    media_image1.png
    Greyscale

However, Shelton does not disclose the shaft includes serrated cuts.
Knodel et al. disclose a surgical instrument comprising a shaft (4), wherein the shaft is defined by a tube having serrated cuts (14) alternating in a pattern in opposite sides of the shaft (4) along its length. (Figure 2 and Column 2 lines 32-33, 32-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the shaft of Shelton by incorporating the tube with serrated cuts as taught by Knodel et al., since such a modification would help prevent debris from entering the articulation section while still allowing the articulation section to articulate.
Regarding claim 3, Shelton modified by Knodel et al. disclose movement of at least one of the first lever (Shelton – see figure 122 above) or the second lever (Shelton – see figure 122 above) causes the articulating section (Shelton – 700) to articulate in relation to the shaft (Shelton – 2402). (Shelton – Figure 122-123 and Column 55 lines 55-61)
Regarding claim 4, Shelton modified by Knodel et al. disclose the articulation section (Shelton – 700) includes a proximal articulation link (Shelton – see figure 138 below) and a distal articulation link (Shelton – see figure 138 below), the proximal articulation link (Shelton – see figure 138 below) coupled to the distal end of the shaft (Shelton – 2402) and the distal articulation link (Shelton – see figure 138 below) coupled to the end effector (Shelton – 1000). (Shelton – Figure 138-139)
[AltContent: arrow][AltContent: textbox (Distal Articulation Link)][AltContent: textbox (Proximal Articulation Link)][AltContent: arrow][AltContent: textbox (Shelton)]
    PNG
    media_image2.png
    386
    500
    media_image2.png
    Greyscale

Regarding claim 5, Shelton modified by Knodel et al. disclose the distal end of the first articulation cable (Shelton – 434A) and the distal end of the second articulation cable (Shelton – 434B) are operably coupled to the distal articulation link (Shelton – see figure 138 above) of the articulation section (Shelton – 700). (Shelton – Figure 138-139)
Regarding claim 11, Shelton modified by Knodel et al. disclose the handle assembly (Shelton – 2460, 2506) further includes a fixed handle (Shelton – 2506) and the articulating handle (Shelton – 2530) is movable relative to the fixed handle (Shelton – 2506). (Shelton – Figure 118 and Column 56 lines 42-47)
Regarding claim 12, Shelton modified by Knodel et al. disclose the handle assembly (Shelton – 2460, 2506) further includes a rotatable knob (Shelton – 2512) and the shaft (Shelton – 2402) is fixed to the rotatable knob (Shelton – 2512) such that rotation of the rotatable knob (Shelton – 2512) causes rotation of the shaft. (Shelton – Figure 118 and Column 56 lines 28-35)
Regarding claim 15, Shelton modified by Knodel et al. disclose the surgical instrument (Shelton – 2400) is at least one of a linear surgical stapler or a circular surgical stapler. (Shelton – Column 29 lines 22-31)
Regarding claim 16, Shelton modified by Knodel et al. disclose the end effector (Shelton – 1000) includes a stapler cartridge (Shelton – 1030) housing surgical staplers, and an anvil (Shelton – 1100) movable relative to the stapler cartridge (Shelton – 1030). (Shelton – Column 29 lines 22-31)
Regarding claim 17, Shelton disclose a surgical instrument (2400) comprising:
a shaft (2402) having a distal end;
an articulating section (700) operably coupled to the distal end of the shaft (2402);
an end effector (1000) operably coupled to the articulating section (700);
a flexible drive rod (680) extending though the shaft (2402) and the articulating section (700) and having a distal end,
wherein the distal end of the flexible drive rod (680) is operably coupled to the end effector (1000) for actuation of the end effector (1000), and
a first articulation cable (434A) and a second articulation cable (434B) extending through the shaft (2402),
wherein the first articulation cable (434A) having a distal end operably coupled to the articulation section (700), and
wherein the second articulation cable (434A) having a distal end operably coupled to the articulation section (700).
(Figure 55-57, 118-123 and Column 30 lines 47-51, Column 54 lines 43-67, Column 56 lines 36-55)
However, Shelton does not disclose the shaft includes serrated cuts.
Knodel et al. disclose a surgical instrument comprising a shaft (4), wherein the shaft is defined by a tube having serrated cuts (14) alternating in a pattern in opposite sides of the shaft (4) along its length. (Figure 2 and Column 2 lines 32-33, 32-50)
Regarding claim 20, Shelton modified by Knodel et al. disclose the surgical instrument (Shelton – 2400) is at least one of a linear surgical stapler or a circular surgical stapler. (Shelton – Column 29 lines 22-31)

Claims 1-5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Marczyk et al. (8,475,453) in view of reference Knodel et al. (7,918,376).
Regarding claim 1, Marczyk et al. disclose a surgical instrument (3010) comprising:
a handle assembly (3030) including a first lever (3096a), a second lever (3096b), and an actuating handle (3070);
a shaft (3012) extending distally from the handle assembly (3030) and having a distal end,
wherein the shaft (3012) is defined by a thin-walled tube;
an articulating section (3075) operably coupled to the distal end of the shaft (3012);
an end effector (3100) operably coupled to the articulating section (3075);
a flexible drive rod (3504) extending though the shaft (3012) and the articulating section (3075) and having a proximal end and a distal end,
wherein the proximal end of the flexible drive rod (3504) is operably coupled to the actuating handle (3070) of the handle assembly (3030) and the distal end of the flexible drive rod (3504) is operably coupled to the end effector (3100), and
wherein actuation of the actuating handle (3070) causes actuation of the flexible drive rode (3504); and
a first articulation cable (3903) and a second articulation cable (3904) extending through the shaft (3012),
wherein the first articulation cable (3903) having a proximal end operably coupled to the first lever (3096a) of the handle assembly (3030) and a distal end operably coupled to the articulation section (3075), and
wherein the second articulation cable (3904) having a proximal end operably coupled to the second lever (3096b) of the handle assembly (3030) and a distal end operably coupled to the articulation section (3075).
(Figure 21-25 and Column 25 lines 55-62, Column 26 lines 1-10, Column 31 lines 6-15, Column 36 lines 11-15, 44-59)
However, Marczyk et al. does not disclose the shaft includes serrated cuts.
Knodel et al. disclose a surgical instrument comprising a shaft (4), wherein the shaft is defined by a tube having serrated cuts (14) alternating in a pattern in opposite sides of the shaft (4) along its length. (Figure 2 and Column 2 lines 32-33, 32-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified shaft of Marczyk et al. by incorporating the serrated cuts as taught by Knodel et al., since column 2 lines 58-63 of Marczyk et al. states such a modification would prevent any line on the surface of the shaft that is parallel to the longitudinal centerline that extend completely through the articulating region without encountering a cut.
Regarding claim 2, Marczyk et al. modified by Knodel et al. disclose the first lever (Marczyk et al. – 3096a) is operably coupled to the second lever (Marczyk et al. – 3096b) such that movement of the first lever (Marczyk et al. – 3096a) in a first direction causes corresponding movement of the second lever (Marczyk et al. – 3096b) is a second direction opposite the first direction. (Marczyk et al. – Figure 24B and Column 36 lines 60-63)
Regarding claim 3, Marczyk et al. modified by Knodel et al. disclose movement of at least one of the first lever (Marczyk et al. – 3096a) or the second lever (Marczyk et al. – 3096b) cause the articulation section (Marczyk et al. – 3075) to articulate in relation to the shaft (Marczyk et al. – 3012).  (Marczyk et al. – Figure 40-42 and Column 37 lines 1-7)
Regarding claim 4, Marczyk et al. modified by Knodel et al. disclose articulation section includes a proximal articulation link (Marczyk et al. – see figure 25 below) and a distal articulation link (Marczyk et al. – see figure 25 below), the proximal articulation link (Marczyk et al. – see figure 25 below) coupled to the distal end of the shaft (Marczyk et al. – 3012) and the distal articulation link (Marczyk et al. – see figure 25 below) coupled to the end effector (Marczyk et al. – 3100). (Marczyk et al. – Figure 25)
[AltContent: textbox (Distal Articulation Link)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal Articulation Link)][AltContent: textbox (Marczyk et al.)]
    PNG
    media_image3.png
    547
    819
    media_image3.png
    Greyscale

Regarding claim 5, Marczyk et al. modified by Knodel et al. disclose the distal end of the first articulation cable (Marczyk et al. – 3903) and the distal end of the second articulation cable (Marczyk et al. – 3904) are operably coupled to the distal articulation link of the articulating section (Marczyk et al. – 3075). (Marczyk et al. – Figure 30)
Regarding claim 11, Marczyk et al. modified Knodel et al. disclose the handle assembly (Marczyk et al. – 3030) further includes a fixed handle (Marczyk et al. – 3050) and the actuating handle (Marczyk et al. – 3070) is movable relative to the fixed handle (Marczyk et al. – 3050). (Marczyk et al. – Figure 22 and Column 26 lines 58-59)
Regarding claim 17, Marczyk et al. disclose a surgical instrument (3010) comprising:
a shaft (3012) having a distal end,
wherein the shaft (3012) is defined by a thin-walled tube;
an articulating section (3075) operably coupled to the distal end of the shaft (3012);
an end effector (3100) operably coupled to the articulating section (3075);
a flexible drive rod (3504) extending though the shaft (3012) and the articulating section (3075) and having a distal end,
wherein the distal end of the flexible drive rod (3504) is operably coupled to the end effector (3100) for actuation of the end effector (3100), and
a first articulation cable (3903) and a second articulation cable (3904) extending through the shaft (3012),
wherein the first articulation cable (3903) having a distal end operably coupled to the articulation section (3075), and
wherein the second articulation cable (3904) having a distal end operably coupled to the articulation section (3075).
(Figure 21-25 and Column 25 lines 55-62, Column 26 lines 1-5, Column 31 lines 6-15, Column 36 lines 11-15, 44-59)
However, Marczyk et al. does not disclose the shaft includes serrated cuts.
Knodel et al. disclose a surgical instrument comprising a shaft (4), wherein the shaft is defined by a tube having serrated cuts (14) alternating in a pattern in opposite sides of the shaft (4) along its length. (Figure 2 and Column 2 lines 32-33, 32-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified shaft of Marczyk et al. by incorporating the serrated cuts as taught by Knodel et al., since column 2 lines 58-63 of Marczyk et al. states such a modification would prevent any line on the surface of the shaft that is parallel to the longitudinal centerline that extend completely through the articulating region without encountering a cut.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Marczyk et al. (8,475,453) in view of reference Knodel et al. (7,918,376) as applied to claim 1 above, and further in view of reference Pacelli et al. (2007/0093840).
Regarding claim 8, Marczyk et al. modified Knodel et al. disclose the claimed invention as stated above but do not explicitly disclose the shaft is configured to bend when an external force is imparted thereon.
Pacelli et al. disclose a flexible shaft, wherein the flexible shaft is formed of shape-memory material which deforms under pressure and returns to is original shape once the pressure is released. (Page 1 paragraph 5, Page 3 paragraph 51)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Marczyk et al. by incorporating the shape-memory material as taught by Pacelli et al., since page 3 paragraph 51 of Pacelli et al. states such a modification would permit greater flexibility of the flexible shaft.
Regarding claim 10, Marczyk et al. modified by Knodel et al. and Pacelli et al. disclose the shaft (Marczyk et al. – 3012) is bendable when an external force is imparted thereon.  When introducing the surgical instrument into an intestine, the shaft is interpreted to experience external force.  Therefore, Marczyk et al. modified by Pacelli et al. disclose the shaft is configured to deform to a shape of the intestine when introduced into an intestine.

Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Marczyk et al. (8,475,453) in view of reference Knodel et al. (7,918,376) as applied to claims 1 and 17 respectively, and further in view of reference Da Rolo (2010/0151161).
Regarding claim 13, Marczyk et al. modified Knodel et al. disclose the claimed invention as stated above but do not disclose the flexible drive rod is defined by a plurality of interlocking links.
Da Rolo disclose a flexible drive rod (1) comprising a plurality of interlocking links (3), wherein the plurality of interlocking links (3) defines a dovetail shape (20). (Figure 5 and Page 2 paragraph 20-22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the drive rod of Marczyk et al. by incorporating the plurality of interlocking links as taught by Da Rolo, since page 2 paragraph 25 of Da Rolo states such a modification would allow the drive rod be formed of none elastic material while still ensuring the desired transmission of force through a bend.
Regarding claim 14, Marczyk et al. modified by Knodel et al. and Da Rolo disclose each link of the plurality of interlocking links (Da Rolo – 3) defines a dovetail shape to interlock with an adjacent link. (Da Rolo – Figure 5 and Page 2 paragraph 21-22)
Regarding claim 18, Marczyk et al. modified Knodel et al. disclose the claimed invention as stated above but do not disclose the flexible drive rod is defined by a plurality of interlocking links.
Da Rolo disclose a flexible drive rod (1) comprising a plurality of interlocking links (3), wherein the plurality of interlocking links (3) defines a dovetail shape (20). (Figure 5 and Page 2 paragraph 20-22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the drive rod of Marczyk et al. by incorporating the plurality of interlocking links as taught by Da Rolo, since page 2 paragraph 25 of Da Rolo states such a modification would allow the drive rod be formed of none elastic material while still ensuring the desired transmission of force through a bend.
Regarding claim 19, Marczyk et al. modified by Knodel et al. and Da Rolo disclose each link of the plurality of interlocking links (Da Rolo – 3) defines a dovetail shape to interlock with an adjacent link. (Da Rolo – Figure 5 and Page 2 paragraph 21-22)

Response to Arguments
The Amendments filed on 10/06/2022 have been entered.  Applicant’s cancelation of claims 6-7 and 9 is acknowledged and no further examining is required.  Claims 1-5, 8, and 10-20 are pending in the application.

In response to the arguments of the rejection under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Shelton, IV et al. (9,364,230), in view of the amendments to the claims, Examiner withdraws the 102 rejections.  However, upon further consideration, a new ground(s) of 103 rejection is made in view of references Shelton, IV et al. (9,364,230) and Knodel et al. (7,918,376).

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Marczyk et al. (8,475,453), in view of the amendments to the claims, Examiner withdraws the 102 rejections.  However, upon further consideration, a new ground(s) of 103 rejection is made in view of references Marczyk et al. (8,475,453) and Knodel et al. (7,918,376).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 19, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731